In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00497-CR

WILLIAM STEVENS, Appellant                 §    On Appeal from the 158th District
                                                Court
                                           §
                                                of Denton County (F17-129-158)
                                           §
V.                                              December 12, 2019
                                           §
                                                Opinion by Chief Justice Sudderth
                                           §
THE STATE OF TEXAS                              (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth